DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and “ZFP” in the reply filed on 7/17/2020 is acknowledged. Applicant election of SEQ ID NO:2 and SEQ ID NO:45 in the response filed 1/25/2021 is also acknowledged. Applicant has canceled non-elected claims 12-16.
Claims 19 and 20 have been canceled.

Claims 1-11 and 17, 18, and 21-23 are pending an examined.

This Official Action considers the response filed 9/24/2021. Claim 1 has been amended to recite specific target sequences, all of which are directed to the hexanucleotide repeat sequence of C9ORF72. Any rejection of record in the previous Official Action and not repeated herein is withdrawn. A modified grounds of rejection is made below. The new grounds of rejection are made in view of the amendments filed 9/24/2021 and the prior art provided in the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 17-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US20150353917) and evidenced by Gersbach et al (Accounts of Chemical Research Vol.47:2309-2318, 2014, cited by applicant).
The claimed invention is drawn to a modulator of C9orf72 comprising a DNA binding domain that binds to a site of at least 12 nucleotides in the C9orf72 gene and a transcriptional regulatory domain or a nuclease domain.

At paragraph 6, for example, the specification states:  “. . . Methods of designing and using engineered zinc finger transcription factors (ZFP-TF) are well documented . . . Engineered TFs that repress gene expression (repressors) have also been shown to be effective in modulating genes involved in trinucleotide disorders such as Huntingtin's Disease (HD) and in tauopathies . . .” At paragraph 67 it is stated: “Zinc finger binding domains or TALE DNA binding domains can be "engineered" to bind to a predetermined nucleotide sequence, for example via engineering (altering one or more amino acids) of the recognition helix region of a naturally occurring zinc finger protein or by engineering the RVDs of a TALE protein. Therefore, engineered zinc finger proteins or TALEs are proteins that are non-naturally occurring. Non-limiting examples of methods for engineering zinc finger proteins or TALEs are design and selection. A "designed" zinc finger protein or TALE is a protein not occurring in nature whose design/composition results principally from rational criteria. Rational criteria for design include application of substitution rules and computerized algorithms for processing information in a database storing information of existing ZFP designs and binding data. A "selected" zinc finger protein or TALE is a protein not found in nature whose production results primarily from an empirical process such as phage display, interaction trap or hybrid selection. See, for example, U.S. Pat. Nos. 8,586,526; 6,140,081; 6,453,242; 6,746,838; 7,241,573; 6,866,997; 7,241,574 and 6,534,261; see also WO 03/016496”. At paragraph 103 it is stated: In certain embodiments, the repressor, or DNA binding domain therein, comprises a zinc finger protein. Selection of target sites; ZFPs and methods for design and construction of fusion proteins (and polynucleotides encoding same) are known to those of skill in the art and described in detail in U.S. Pat. Nos. 6,140,081; 5,789,538; 
Miller et al have taught genetic modulators of C9orf72 that comprise DNA-binding proteins in combination with at least a nuclease domain. Paragraph 91 is most relevant: “Amyotrophic Lateral Sclerosis (ALS) is the most common adult-onset motor neuron disorder and is fatal for most patients less than three years from when the first symptoms appear. Generally, it appears that the development of ALS in approximately 90-95% of patients is completely random (sporadic ALS, sALS), with only 5-10% of patients displaying any kind of identified genetic risk (familial ALS, fALS). Mutations in several genes, including the C9orf72, SOD1, TARDBP, FUS, ANG, ALS2, SETX, and VAPB genes, cause familial ALS and contribute to the development of sporadic ALS. Mutations in the C9orf72gene are responsible for 30 to 40 percent of familial ALS in the United States and Europe. The C9orf72 mutations are typically hexanucleotide expansions of GGGGCC in the first intron of the C9orf72 gene. The pathology associated with this expansion (from approximately 30 copies in the wild type human genome to hundreds in fALS patients) appears to be related to the formation of unusual structures in the DNA and to some type of RNA-mediated toxicity (Taylor (2014) Nature 507:175). Incomplete RNA transcripts of the expanded GGGGCC form nuclear foci in fALS patient cells and also the RNAs can also undergo repeat-associate non-ATP-dependent translation, resulting in the production of three proteins that are prone to aggregation (Gendron et at (2013) Acta Neuropathol 126:829). C9orf72 mutations are also the most common genetic cause of frontotemporal dementia (FTD), a common form of early-onset dementia. Other genetic causes of FTD include mutations in the progranulin gene (GRN) and in the gene encoding Tau 
The prior art has taught that their modulators are beneficial for the treating disease including disease associated with C9orf72 where the prior art has taught the use of the same combination of components recited in the claims. The linker recited in claim 23 does not appear to provide any function other than to link polynucleotide sequences where no unexpected properties appear to be disclosed. In regard to Claim 19 it is noted that “contiguous nucleotides 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635